Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of February 3, 2004,
is made by and between InnSuites Hospitality Trust (“Indemnitor” or “Trust”) and
each of the following Officers and Trustees of InnSuites Hospitality Trust: 
James F. Wirth, Marc E. Berg, Steven S. Robson, Stephen A. McConnell, Peter A.
Thoma, Anthony B. Waters (“Indemnitee”).  

 

WITNESSETH:

 

WHEREAS, Indemnitee is an officer and/or a Trustee and/or a member of a
committee of the Board of Indemnitor.

 

WHEREAS, in consideration of Indemnitee serving as such officer, committee
member and/or Trustee, the Indemnitor has agreed to indemnify the Indemnitee
with respect to certain liabilities resulting from such service (the
“Indemnified Obligations”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Indemnitor agrees as follows:

 


1.                                       INDEMNITY.


 

The Trust shall indemnify Indemnitee against all liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees, reasonably incurred by him in connection with
the defense or disposition of any action, suit or other proceeding by the Trust
or any other person, whether civil or criminal, in which he may be involved or
with which he may be threatened, while in office or thereafter, by reason of his
being or having been such a Trustee, officer, employee or agent, except in
respect of any matter as to which he shall have been adjudicated to have acted
in bad faith or with willful misconduct or reckless disregard of his duties or
gross negligence or not to have acted in good faith in the reasonable belief
that his action was in the best interests of the Trust; provided, however, that
as to any matter disposed of by a compromise payment by Indemnitee pursuant to a
consent decree or otherwise, no indemnification either for said payment or for
any other expenses shall be provided unless the Trust shall have received a
written opinion from counsel approved by the Trust to the effect that if the
foregoing matters had been adjudicated, they would likely have been adjudicated
in favor of Indemnitee or unless a meeting of the Trustees at which quorum
consisting of Trustees who are not parties to or threatened with such action,
suit or other proceeding shall make such a determination.  The rights accruing
to Indemnitee under this Agreement shall not exclude any other right to which he
may be lawfully entitled; provided, however, that Indemnitee may satisfy any
right of indemnity or reimbursement granted herein or to which he may be
otherwise entitled only out of the Trust property.  The Trust may make advance
payments in connection with

 

--------------------------------------------------------------------------------


 

indemnification under this Agreement, provided that Indemnitee shall have given
a written undertaking to reimburse the Trust in the event it is subsequently
determined that he is not entitled to such indemnification. 

 

The level of the indemnification shall be to the full extent of the net equity
based on appraised and/or market value of the Indemnitor. 

 


2.                                       REPRESENTATIONS AND WARRANTIES.


 

Indemnitor hereby represents and warrants to the Indemnitee (which
representations and warranties shall survive the execution and delivery of this
Agreement) that Indemnitor has taken all action required to make this Agreement
its valid and binding obligation, and this Agreement is the valid and binding
obligation of the Indemnitor, enforceable against the Indemnitor in accordance
with its terms.

 


3.                                       TERM OF AGREEMENT:  MISCELLANEOUS

 

A.            THIS AGREEMENT SHALL CONTINUE IN FORCE UNTIL THE DATE THAT ALL
INDEMNIFIED OBLIGATIONS HAVE BEEN PAID OR DISCHARGED.

 

B.            THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ARIZONA. 

 

C.            THIS AGREEMENT CONTAINS ALL THE TERMS AND CONDITIONS OF THE
AGREEMENT BETWEEN THE INDEMNITEE AND INDEMNITOR.  THE TERMS AND PROVISIONS OF
THIS AGREEMENT MAY NOT BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING
DULY EXECUTED BY THE PARTY TO BE CHARGED THEREBY.

 

D.            ANY NOTICE SHALL BE DIRECTED TO THE PARTIES AT THE FOLLOWING
ADDRESSES:

 

If to Indemnitor:

InnSuites Hospitality Trust

 

1615 E. Northern Avenue

 

Suite 102

 

Phoenix, Arizona  85020

 

Attention:  President

 

 

with a copy to:

James B. Aronoff, Esq.

 

Thompson Hine & Flory LLP

 

3900 Key Center

 

127 Public Square

 

Cleveland, Ohio  44114

 

 

If to the Indemnitee:

C/O InnSuites Hospitality Trust

 

 

with a copy to:

James Reynolds, Esq.

 

Dillingham Reynolds

 

5080 N. 40th Street

 

Suite 335

 

--------------------------------------------------------------------------------


 

 

Phoenix, AZ  85018

 

E.             NONE OF THE PARTIES TO THIS AGREEMENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER, CONVEY, AND/OR OTHERWISE SELL (OR ENTER INTO ANY AGREEMENT TO
DO THE SAME), DIRECTLY OR INDIRECTLY, ANY INTEREST IT MAY HAVE IN OR UNDER THIS
AGREEMENT WITHOUT FIRST HAVING OBTAINED THE WRITTEN CONSENT OF THE OTHER
PARTIES, WHICH CONSENT MAY BE WITHHELD IN SUCH PARTY’S SOLE AND ABSOLUTE
DISCRETION.

 

F.             NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED, OR TERMINATED ORALLY, BUT ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF THE CHANGE, WAIVER,
DISCHARGE, OR TERMINATION IS SOUGHT OR, IN THE CASE OF A DEFAULT, BY THE
NON-DEFAULTING PARTY OR PARTIES.

 

G.            THE CAPTIONS AND ARTICLE HEADINGS INCLUDED IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT, AND SHALL NOT BE
CONSIDERED OR REFERRED TO IN INTERPRETING THE PROVISIONS OF THIS AGREEMENT.

 

H.            THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.  THE SUBMISSION OF A SIGNATURE PAGE TRANSMITTED BY
FACSIMILE (OR SIMILAR ELECTRONIC TRANSMISSION FACILITY) SHALL BE CONSIDERED AS
AN “ORIGINAL” SIGNATURE PAGE FOR PURPOSES OF THIS AGREEMENT SO LONG AS THE
ORIGINAL SIGNATURE PAGE IS THEREAFTER TRANSMITTED BY MAIL OR BY OTHER DELIVERY
SERVICE AND THE ORIGINAL SIGNATURE PAGE IS SUBSTITUTED FOR THE FACSIMILE
SIGNATURE PAGE IN THE ORIGINAL AND DUPLICATE ORIGINALS OF THIS AGREEMENT.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
3rd day of February 2004.

 

 

 

INDEMNITOR:

 

 

 

INNSUITES HOSPITALITY TRUST

 

 

 

 

 

 

 

By:

/s/ James Wirth

 

 

James Wirth, President

 

--------------------------------------------------------------------------------


 

 

 

INDEMNITEE:

 

 

 

 

 

/s/ James F. Wirth

 

 

James F. Wirth

 

 

 

 

 

/s/ Marc E. Berg

 

 

Marc E. Berg

 

 

 

 

 

 

 

 

/s/ Steven S. Robson

 

 

Steven S. Robson

 

 

 

 

 

 

 

 

/s/ Peter A. Thoma

 

 

Peter A. Thoma

 

 

 

 

 

 

 

 

/s/ Stephen A. McConnell

 

 

Stephen A. McConnell

 

 

 

 

 

 

 

 

/s/ Anthony B. Waters

 

 

Anthony B. Waters

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of February 3, 2004,
is made by and between InnSuites Hospitality Trust (“Indemnitor” or “Trust”) and
each of the following Officers and Trustees of InnSuites Hospitality Trust: 
James F. Wirth, Marc E. Berg, Steven S. Robson, Peter A. Thoma, Stephen A.
McConnell, Anthony B. Waters (“Indemnitee”).

 

4

--------------------------------------------------------------------------------